        Case 4:17-cv-03824-PJH Document 127 Filed 07/12/19 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA




JOSEPH GREGORIO, PATRICK QUIROZ
and ADAM COOPER individually and on
behalf of all others similarly situated,

                                 Plaintiffs,        Case 4:17-cv-03824-PJH

v.

THE CLOROX COMPANY,

                                Defendant.




                                 Corrected Declaration



                                               of



                                   COLIN B. WEIR


                                      July 12, 2019




REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
